Citation Nr: 1106815	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Entitlement to VA burial benefits.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from December 1976 to December 
1980 and from September 1988 to October 1996.  He died in May 
2006.  The appellant seeks benefits as his surviving mother.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and July 2008 RO decisions.  A June 2006 
RO decision denied the appellant's claim for entitlement to 
nonservice-connected VA burial benefits.  

A July 2008 RO decision denied service connection for the cause 
of the Veteran's death.  An additional July 2008 RO decision 
denied the appellant's claim for VA burial benefits.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran died in May 2006.  The death certificate lists the 
immediate cause of death as cardiac arrest due to or as a 
consequence of hemorrhagic shock and a massive gastrointestinal 
bleed.  Alcoholic Cirrhosis was listed as a condition 
contributing to death, but not resulting in the underlying cause 
of death.  It appears that at the time of the Veteran's death, as 
shown by the current record, that service connection was not 
established for any disorders.  

The Board observes that the Veteran's entire claims file may not 
be of record.  The July 2008 RO decision (noted above) indicated 
that during the Veteran's lifetime, he was service-connected for 
a scar of the left eyebrow (rated 0 percent) and for left ear 
hearing loss (rated 0 percent).  The Board notes, however, that 
there is no indication in the claims file that the Veteran was 
ever actually service-connected for any such disorders.  There 
are also no documents currently associated with the Veteran's 
claims file referring to claims for, or RO decisions granting, 
service connection for such disorders.  The Board finds that the 
Veteran's entire claims file must be obtained prior to appellate 
review.  

The appellant essentially contends that the cardiac arrest, 
hemorrhagic shock, massive gastrointestinal bleed, and alcoholic 
cirrhosis that caused or contributed to the Veteran's death began 
during his period of service.  She specifically alleges that the 
Veteran had elevated blood pressure readings during service, and 
that he therefore had high blood pressure, which led to his death 
from cardiac arrest or hemorrhagic shock, or a massive 
gastrointestinal bleed.  She also reports that the Veteran became 
a heavy drinker during his periods of service in the Navy and 
that he was also exposed asbestosis.  

The Veteran's service treatment records do not specifically show 
treatment for diagnosed cardiovascular problems, hemorrhagic 
shock, or liver problems.  His service treatment records do show 
treatment for elevated blood pressure readings and for 
gastrointestinal problems.  For example, a February 1979 
treatment entry noted that the Veteran was treated for an upset 
stomach with vomiting and nausea.  The assessment was gastritis.  
A March 1979 treatment entry related an assessment of diarrhea 
with a running nose.  A July 1987 treatment notation appeared to 
indicate that the Veteran was treated for malaria.  
A March 1996 separation examination report noted that the 
Veteran's blood pressure reading was 138/90.  A repeat blood 
pressure reading was 130/84.  There was a notation that the 
Veteran had elevated blood pressure.  A July 1996 treatment 
report indicated that the Veteran's blood pressure reading was 
142/90.  There was also a notation that the Veteran claimed he 
could quit drinking with help.  It was further noted that the 
Veteran's cholesterol reading was 263 at that time.  

Post-service VA treatment records show treatment for multiple 
disorders including hypertension, alcohol use, hyperlipidemia, 
alcoholic liver disease, anemia, and for cirrhosis of the liver 
with ascitis edema.  

The Board observes that there is no medical opinion of record, 
after a review of the claims file, addressing whether the 
Veteran's cardiac arrest, hemorrhagic shock, massive 
gastrointestinal bleed, and alcoholic cirrhosis, were 
etiologically related to any aspects of his periods of service, 
including any service-connected disabilities.  The Board is of 
the view that a medical opinion should be obtained on remand.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board also observes that the Veteran's death certificate 
indicates that he died at Davis Memorial Hospital.  The Veteran's 
terminal records from such facility have not been associated with 
the claims file and should be obtained.  

Further, the Board notes that the appellant's claim for 
entitlement to VA burial benefits is inextricably intertwined 
with her claim for entitlement to service connection for the 
cause of the Veteran's death.  Therefore, these issues will be 
addressed together on remand.  Harris v. Derwinski, 1. Vet. App. 
180 (1991).

Finally, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Certain 
additional VCAA notice requirements may attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the appellant was not provided with a VCAA letter, 
to include the requirements indicated in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The United States Court of Appeals for Veterans Claims has also 
held that the VCAA notice requirements apply to all five elements 
of a service connection claim, including the disability rating 
and effective date of an award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The appellant is entitled to 
notice of the type of evidence necessary to establish an 
effective date for DIC benefits.  Thus, notice addressing these 
matters should be provided on remand.  
      
Accordingly, the case is REMANDED for the following:  

1.  Obtain the Veteran's entire claims file 
and associate with it all currently 
available records prior to appellate 
review.  If the entire claims file cannot 
be obtained, an explanation should be 
provided and the actions taken to obtain 
these records should be cited.  

2.  Send the appellant a VCAA notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, as outlined by the Court 
in Hupp.  Also, advise the appellant that 
an effective date will be assigned if DIC 
benefits are awarded, to include an 
explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman.  

3.  Obtain the Veteran's medical records, 
dated immediately prior to his death in May 
2006 (his terminal hospital records), from 
the Davis Memorial Hospital.  

4.  Make arrangements for the claims folder 
to be reviewed by a physician for a medical 
opinion on the issue of service connection 
for the cause of the Veteran's death.  Based 
on a review of historical records and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it is 
at least as likely as not (50 percent or 
greater possibility) that the Veteran's 
cardiac arrest, hemorrhagic shock, massive 
gastrointestinal bleed, and alcoholic 
cirrhosis, were etiologically related to any 
aspect of his periods of service, to include 
any elevated blood pressure readings and 
gastrointestinal problems during service.  
The examiner should also opine whether it is 
at least as likely as not (50 percent or 
greater possibility) that any service-
connected disabilities (if so indicated upon 
receipt of the Veteran's entire claims file) 
caused or contributed to his death.  If an 
opinion cannot be provided without resorting 
to mere speculation, it should be so stated.  

5.  Thereafter, review the claims for 
entitlement to service connection for the 
cause of the Veteran's death and for 
entitlement to VA burial benefits.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and her representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


